                       Case 6:19-bk-04760-KSJ          Doc 482      Filed 06/17/20     Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA


                                        PRO MEMO

                                                            06/17/2020 02:45 PM
                                                             COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                FILING DATE:
6:19-bk-04760-KSJ                      11                      07/22/2019
Chapter 11
DEBTOR:                Consolidated Land Holdings, LLC


DEBTOR ATTY:          Daniel Velasquez
TRUSTEE:              NA
HEARING:
Status Conf.
1) Red Lion's Motion To Compel Payment of Administrative Expenses to Red Lion Hotels Franchising Inc (Doc #294)
(Granted in part at Doc #355)
2) Wells Fargo's Motion for Order Aiding Compliance with Land Debtors' Enforcement of Obligation of Tenants to Comply with
                        Debtors' Demand that Tenants Obtain Insurance Certificates Naming Lender as Loss Payee (Doc #433)
3) Wells Fargo's Motion Terminating This Court's Second Agreed Exclusivity Extension Order (Doc #447)
KCP's Joinder to CMBS Lender's Motion Terminating this Court's Second Agreed Exclusivity Extension Order (Doc #470)
4) KCP's Motion to Terminate Exclusive Period for Debtor Land Capital LLC to File a Plan (Doc #469)
Note: cont. 7/25/19; 8/1/19; 9/9/19; 11/18/19; 12/17/19; 3/25/20
Plan to be filed by 6/30; solication by 8/30 (Order at Doc #395)
Jointly Administered
341 Meeting concluded on 9/27/19
Case Mgmt Summary (Doc 8)
Mediation to conclude by 11/8/19
Wells Fargo's Witness List (Doc 226)
Financial Reports thru April 30, 2020
Pending:
Debtor's Motion to Determine Secured Status/Value of Wells Fargo Bank, N.A. as Trustee Pursuant to Bankruptcy Code Section
                        506 . Total Secured Amount Claimed: $ 75,206,784.95 (doc #474) filed 6/12/20 with neg ntc
KCP's Motion to Compel Mediation (Doc #477) filed 6/15/20
.

APPEARANCES:: Scott Shuker (Debtor Atty); Jill Kelso (US Trustee Atty); Kathleen Allare and Roy Kobert and Gary
Eisbenberg (Wells Fargo Atty); Jason Burnett and Jeffrey Rood (Acres Capital Atty); Robert Davis and Hugh McCullough(Red
Lion Atty); Jon Kane (MCREIF Atty); James Moon and Jay Sakalo and Jeffrey Snyder (KCP Seven Atty);




                                 Case Number 6:19-bk-04760-KSJ                  Chapter 11
                        Case 6:19-bk-04760-KSJ            Doc 482      Filed 06/17/20       Page 2 of 2
RULING:
  Status Conf. cont. to 7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

1) Red Lion's Motion To Compel Payment of Administrative Expenses to Red Lion Hotels Franchising Inc (Doc #294) (Granted
in part at Doc #355) - cont. to Status Conf 7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

2) Wells Fargo's Motion for Order Aiding Compliance with Land Debtors' Enforcement of Obligation of Tenants to Comply with
Debtors' Demand that Tenants Obtain Insurance Certificates Naming Lender as Loss Payee (Doc #433) - Granted:Order by
Eisenberg;

3) Wells Fargo's Motion Terminating This Court's Second Agreed Exclusivity Extension Order ( Doc #447) - cont. to TRIAL
7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

4) KCP's Motion to Terminate Exclusive Period for Debtor Land Capital LLC to File a Plan (Doc #469)- cont. to TRIAL
7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

5) Debtor's Motion to Determine Secured Status/Value of Wells Fargo Bank, N.A. as Trustee Pursuant to Bankruptcy Code
Section 506 . Total Secured Amount Claimed: $ 75,206,784.95 (doc #474) filed 6/12/20 with neg ntc - cont. to Preliminary
Hearing on 7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

6) KCP's Motion to Compel Mediation (Doc #477) filed 6/15/20 - cont. to TRIAL 7/27/2020 at 1:00 pm (AOCNFNG); BY
VIDEO;

 7) Debtor's Motion to Dismiss Case of Certain Debtors from the Jointly-Administered Chapter 11 (Doc #478) - cont. to TRIAL
7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO;

8) Debtor's Disclosure Statement (Doc #480) - cont. to TRIAL 7/27/2020 at 1:00 pm (AOCNFNG); BY VIDEO; (jk/GWW).

Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:19-bk-04760-KSJ                     Chapter 11
